Citation Nr: 0316933	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 9, 1986, 
for the grant of service connection for disability of the 
second toe of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to July 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran appealed this decision to the 
Board.  In an August 2001 decision and remand, the earlier 
effective date issue was remanded to the RO for additional 
action.  The case has been returned to the Board for further 
consideration. 

The veteran presented testimony before the undersigned at a 
hearing at the RO in May 2001.  A transcript of the hearing 
testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's application for compensation benefits was 
received by a VA veteran's assistance office at a VA medical 
facility on April 4, 1986.

3.  There is no record of a compensation claim being received 
by VA prior to April 1986.  




CONCLUSION OF LAW

The criteria for an effective date of April 4, 1986, for the 
grant of service connection for disability of the second toe 
of the left foot are met.  38 U.S.C.A. §§ 5100, 5101(a), 
5102, 5103, 5103A, 5106, 5107, 5110(a), (b), 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.151(a), 3.159, 3.326, 
3.400(b)(2)(i) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the effective date for 
the award of service connection for the toe disability of the 
left foot should be prior to April 1986.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).

The effective date of direct service connection is the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2002).

The veteran was separated from service in July 1979.  The 
claims file reflects that the first application for VA 
compensation or pension benefits (VA Form 21-526) was 
received on April 4, 1986, at a veteran assistance office at 
a VA medical facility.  This application was transferred to 
the RO and received on April 9, 1986.  Service connection for 
the veteran's left toe disability has been made effective by 
the RO from April 9, 1986.  However, since the veteran's 
application for benefits was received by a VA veteran's 
assistance office at a VA medical facility on April 4, 1986, 
the date of receipt of the claim is that date.  Since this 
claim was received more than one year following the veteran's 
separation from service, the effective date for the grant of 
service connection is April 4, 1986.  38 C.F.R. 
§ 3.400(b)(2)(i) (2002).

At the hearing before the undersigned, the veteran's 
representative indicated that the veteran may have filed a 
claim for benefits within one year of separation from 
service.  A July 1979 service member's statement concerning 
application for compensation from VA (DA Form 664) at Fort 
Sill, Oklahoma, does show that the veteran indicated he 
intended to file an application for compensation on VA Form 
21-526e.  However, the DA Form 664 also provides that when 
the VA claim is filed, entries are to be made on the form and 
the address of the appropriate VA office is to be shown.  
However, this portion of the form was not filled in.  The 
Board did remand this case to the RO to search for a claims 
file of the veteran at other ROs.  However, none was found.  
The claims file does contain an August 1980 application for 
VA educational benefits (VA Form 22-1990).  However, this 
form shows that the veteran indicated he had not previously 
applied for other VA benefits, including disability 
compensation or pension.  

Receipt by VA of a specific claim in the form prescribed by 
the Secretary is a prerequisite for the award of service 
connected benefits.  However, the record does not show that 
such a claim was received until 1986.  The veteran's intent 
to file a claim as shown on the DA Form 664 at separation is 
noted.  However, such a claim must be on the prescribed form 
and received by VA.  There is no record of such a claim being 
received until 1986.  Since a claim was not received prior to 
April 4, 1986, an effective date earlier than that date 
cannot be established.  38 C.F.R. §§ 3.151(a), 3.400(b)(2)(i) 
(2002).

Based on the above, the evidence supports establishing an 
effective date of April 4, 1986, for the grant of service 
connection for the disability of the second toe of the left 
foot.  38 U.S.C.A. §§ 5101(a), 5110(a), (b) (West 2002); 
38 C.F.R. §§ 3.151(a), 3.400(b)(2)(i) (2002).

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
June 2003 supplemental statement of the case.  The statement 
of the case and the supplemental statements of the case 
provided the veteran with a summary of the evidence in the 
record used for the determination.  Accordingly, the veteran 
was advised of the evidence necessary to substantiate his 
claim.  An April 2003 VA letter to the veteran advised him of 
the VCAA and requested that he identify records which show 
that he filed a claim earlier than April 1986 so the RO could 
request them.  The veteran was also advised of the VCAA in 
the June 2003 supplemental statement of the case.  Service 
records have been requested and received from the National 
Personnel Records Center.  Neither the veteran nor his 
representative have identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

An effective date of April 4, 1986, for the grant of service 
connection for the disability of the second toe of the left 
foot is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

